Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-15 are pending.  
Applicant’s election without traverse of Group II, claims 7-15, in the reply filed on 2/18/2021 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/2021.
Claims 7-15 are examined on the merits.


Claim Objection
Claim 7 recites “…according to claim 1”. However, claim 1 has been withdrawn from consideration. Applicant is required to rewrite the claims in independent form. 
Claim 12 has been objected for the same reason.
All other cited claims depend directly or indirectly from objected claims and are, therefore, also, objected for the reasons set forth above.



Claim Rejections –35 USC § 103


(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, and 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacob (US 2011/0142990 A1).	            
	        Jacob teaches a fermentation product which can be obtained by means of a method comprising the fermentation of a ferment containing pomegranate juice, wherein the yeast Saccharomyces boulardii and at least one species of lactic acid bacilli, chosen from the group constituted of the species Lactobacillus plantarum (thus the claimed yeast species in claim 1 b), Lactobacillus paraplantarum, Lactobacillus pentosus and Lactobacillus acidophilus, are used for the fermentation (see Claim 1). 
               Jacob teaches for the fermentation, in addition, one or more other species of microorganisms which are different from the species mentioned (Saccharomyces boulardii, Lactobacillus plantarum, Lactobacillus paraplantarum, Lactobacillus pentosus and Lactobacillus acidophilus) can additionally be used. For example, in addition to Saccharomyces boulardii and Lactobacillus plantarum, Lactobacillus paraplantarum, Lactobacillus pentosus and Lactobacillus acidophilus, one or more species of wine yeast [e.g. Saccharomyces cerevisiae (thus the claimed species in claim 1b, thus sequentially fermenting the Punica granatum extract with Sacharomyces cerevisiae and Lactobacillus plantarum to obtain a first fermentation product, thus claim 1 (b) is met], etc. can additionally be added to the fermentation batch.
extracts of the peel and membrane of pomegranates. For production thereof, mechanical, aqueous (thus the claimed extracting the Punica granatum with water to obtain a Punica granatum extract, thus claim 1 (a) is met) and/or alcoholic extraction routes are used [0022].
            Jacob teaches the invention relates to polyphenol-rich products of plants and also to a method of producing these products. In addition, the invention relates to the use of the polyphenol-containing products for producing foods (thus claim 9 is met), food supplements, dietetic foods and cosmetics (thus claims 7 and 12 are met, thus to regulate expression of matrix metalloproteinase (MMP) gene, tissue inhibitor of matrix metalloproteinase (TIMP) gene, collagen type IV alpha 4 chain (COL4A4) gene, to promote collagen production and anti-aging; thus claims 9-11, and 13 are met); and also foods, food supplements, dietetic foods and cosmetics which contain such a product (see Abstract).
            Jacob does not teach the mechanism in claims 7 and 12; neither does Jacob teach the claimed concentrations of the two yeasts in claim 7.  
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed products as food or cosmetic (see Abstract), and it is inherent that when used as food or cosmetic, the product would necessarily perform the claim designated function, which is to regulate expression of matrix metalloproteinase (MMP) gene, tissue inhibitor of matrix metalloproteinase (TIMP) gene, 
            Regarding the claimed concentrations of the two yeasts in claim 7, it is well known in the art that concentration of the yeast depends upon the fermentation time and fermentation temperature, determining appropriate concentrations of the yeasts is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
  	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed (claims 8, 14, and 15 are free of art).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655